           Case 1:20-cv-07437-LGS Document 3 Filed 09/11/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


CMMON
Century 21 Department Stores LLC, 66 Pearl Retail,
LLC, 66 Pearl Retail II, LLC, 66 Pearl Retail ISG, LLC,    Case No. 20-cv-
173 Bway Blue LLC, 262 Mott Blue TIC LLC, 444 86
                                                           Removed from the New York State
BLUE LLC, MIAMI DD 101 BLUE LLC, 28
                                                           Supreme Court, New York County,
NEWBURY JSRE TIC LLC, TRUE BLUE
                                                           Index No. 652975/2020
ASSOCIATES LLC, STAR OF DAVID, IRAYMOND-
77 WARREN LLC, SABRA ASSOCIATES LLC, 315
SEVENTH RETAIL LLC, WEBWAY ASSOCIATES
LLC, AND CENTURY 21 INC.

                               Plaintiffs,

               v.

STARR SURPLUS LINES INSURANCE CO.,
ALLIANZ GLOBAL RISKS US INSURANCE CO.,
AXIS SURPLUS LINES INSURANCE CO., LIBERTY
MUTUAL FIRE INSURANCE CO., STEADFAST
INSURANCE CO., ENDURANCE AMERICAN
SPECIALTY INSURANCE CO., EVANSTAN
INSURANCE CO., LANDMARK AMERICAN
INSURANCE CO., and CERTAIN UNDERWRITERS
AT LLOYDS SUBSCRIBING TO POLICY Nos.
PG1902704, PG1902346, PG1902696, PG1902698,
PG1902707, PG1902702, and PG1902712

                               Defendants.



        CORPORATE DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. P. 7.1


        Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned Attorney of Record for

Plaintiff Century 21 Department Stores LLC, certifies as follows:

        1. Century 21, Inc., which is one hundred percent (100%) owned solely by individuals,

           owns one percent (1%) of the total membership interests, which comprise one

           hundred percent (100%) of the voting rights, of C21 Department Stores Holdings

           LLC (“C21 Holdings”). Ninety-nine percent (99%) of the total membership
        Case 1:20-cv-07437-LGS Document 3 Filed 09/11/20 Page 2 of 2




         interests, which have no voting rights, of C21 Holdings are owned by individuals and

         family trusts.

      2. C21 Holdings owns one hundred percent (100%) of the membership interests in

         Plaintiff Century 21 Department Stores LLC.

      3. No publicly held corporation owns 10% or more of Century 21 Department Stores

         LLC stock.


Dated: September 10, 2020                        Respectfully submitted,
       New York, New York
                                                 /s/ Steve Y. Ma

                                                 Steve Y. Ma
                                                 PROSKAUER ROSE LLP
                                                 2029 Century Park East, Suite 2400
                                                 Los Angeles, CA 90067-3010
                                                 Telephone: (310) 557-2900
                                                 Facsimile: (310) 557-2193




                                             2
